Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	It is suggested that claim 5 be amended to change “the absence” to “an absence” to provide clear antecedent basis.
Claim 	23 is indefinite in the recitation of “further comprising ii.”  This gives the impression that this step takes place after step “i” in claim 19, which is apparently not the case.  Language such as “wherein the dealuminated zeolite beta catalyst is provided by contacting a zeolite beta catalyst having a SiO2/Al2O3 molar ratio of about 15 to about 90 with a mineral acid” would provide more clarity.
Claim 24 is rejected based on its dependency on claim 23.
Applicant should note that the term “parvaline” appears to be misspelled in claim 37.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,994,550 to Chitnis et al.
Chitnis et al. disclose a process for producing pyridine and/or alkylpyridine compounds by reaction with ammonia and at least one C1-5 carbonyl reactants under appropriate conditions.  The general reaction parameters, reactants and products are set forth in column 1, paragraph 5 and column 3, paragraphs 2 and 3.  Zeolite beta is amongst the specific molecular sieves described as acceptable, also in column 3, paragraph 2.  The use of a binder material commensurate with that claimed herein is disclosed at column 6, lines 14-45.  A hydrogenation-dehydrogenation metal inclusive of tin and a variety of other metals such  as those claimed herein may be incorporated into the catalyst in effective amounts that are also commensurate with those claimed herein.  Column 6, lines 47-60.  
The reference differs from the instant claims only in the disclosure of a number of effective zeolites including zeolite beta.  However, the instant claims would have been obvious because the reference is valid for all it discloses and suggestion of zeolite beta indicates that the patentees had the expectation that zeolite beta would perform to a greater or lesser, but certainly effective extent in the recited process.

Claims 1, 25, 27, 30 and 31, 33, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,780,635 to McAteer et al.
McAteer et al. disclose a process for producing pyridine and other similar products inclusive of picoline compounds (column 2, lines 23-30) by reaction with ammonia and at least one aldehyde reactant having 1-5 carbon atoms under appropriate conditions.  The reference specifically indicates that the product yields and ratios are “generally accomplished by known techniques employed by those skilled in this area”, column 2, lines 37-42.  The Table on columns 7 and 8 also provides starting materials and products intended for pyridine base synthesis.  Zeolite beta is disclosed as being a preferred material, which may be combined with metal promoters, column 4, lines 42-51.  Formulation with a binder is disclosed consistent with the instant claims.  Column 4, lines 57-62 and column 5, lines 5-8.  Table 4 demonstrates the production of Alpha-parvaline product.  The reference does not provide the ratio of alpha and gamma-picoline products, but this reaction is well-known in the base synthesis field  and that the selection of acetaldehyde reactant facilitates this conversion.  See column 1, lines 12-31, the paragraph bridging columns 1 and 2, and column 2, 23-30. The reference does not provide the specific temperatures for catalyst regeneration, but those set forth in the instant claims are considered to be standard for air or oxygen treatment to regenerate this type of catalyst.  The regeneration itself prior to re-use is described as “commonly employed”, see the top of column 18, as well as the examples.

The limitations of all claims have been considered and are deemed to be within the purview of the prior art.

Allowable Subject Matter/Claim Objections
Claims 2-4, 6-8, 10-11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

It is considered that the closest prior art is applied hereinabove.  This prior art does not disclose specific methods for the production of the zeolite beta by dealuminating and/or employed the seeding process as set forth in claim 2.  Although the skilled artisan would no doubt consider any method for the production of the metal beta zeolite to be an obvious modification, there remains no specific motivation for employing the precise process steps set forth in the instant claims.  Although the Chang et al. article produces apparently the same tin loaded beta employed in the instant process, the intent of Chang et al. is to use their catalyst in sugar isomerization.  There is no reason to suspect the employing a catalyst made by Chang et al. would result in consistent and/or improved results in the instantly claimed method for the production of pyridine base.  The catalyst art in general and the zeolite art in particular is highly unpredictable.  Changes in process steps as small as changing the ratio of a silicate to water in the hydrothermal synthesis mixture can result in extreme fluctuations regarding the product produced and the final characteristics thereof.  As a result, an artisan would likely select the commercially available alternatives, or consider the methods for making zeolites intended for the production of pyridine bases, as the art is replete with such information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0057364 discloses a beta zeolite that may have tin incorporated into the framework of the zeolite, but fails to disclose the herein claimed process for using the catalyst.  US 9,108,190 discloses a method for producing tin zeolite beta compositions employing seeds, but only discloses isomerization and dehydration reactions using the composition.  US 5,218,122 discloses a pyridine base production process employing metal loaded zeolites.  US 5,969,143 disclose a process for the production of pyridine and picoline from ammonia and C1-5 carbon compounds cumulative to the applied references herein above.

Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732